[plaintiff] v,   )
                                l_ [defendant]      ) in THE                           COURT


                                                        COUNTY, TEXAS
                                                                                          DISTRICT



   NOTICE OF APPEAL



  TO THE HONORABLE COURT

   <3^g5 IAkj) /fitINam* of each party, filing notice],                                   JT[[party
  designation], givefe notice of       A~ppkfi-'l            ,   [his                    ] intent to
  appeal the trial court's judgment rendered on // / % */> 1              [date]. This appeal
  i taken
  is  k   to              .                      iH court of appeals, e.g., the Third Court of
                                      [number of iHe
  Appeals, unless appeal is taken to the First or Fourteenth Court of Appeals, in which case
  the notice must state that the appeal is to either of those courts, e.g., either the First or the
  Fourteenth Cotirt of Appeals or, if a direct appeal, the Supreme Court of Texas] in
      't%-5 '' ^               [name of city], Texas,
  [If party is represented by counsel, use following signature:]


  R




                                                    [address]
         [telephone number]
         [facsimile number, if any]




                                  by counsel, use following signature:]




                                          of pro se party]                            ■ :>•
                                     "name]
                                                    [address]                                    ro



                                                                                                 -T3



                                                                                                  IN3


 CERTIFICATE OF SERVICE                                                                           CD
                                                                                                  rsj




vI certify that a true   op   'of the above Notice of Appeal has, on this day, been
gf            MmU/                            g
                               de\ivered inpergoaor              person by
                                                    delivered in person by my
                                                                           my agent
                                                                              agent or
                                                                                    or
              fcourie
delivered by fcourier with receipted delivery or sent by
                                                      b certified
                                                             f    mail or sent by registered
mail or sent by telephonic document transfer before 5:00 p.m. of the recipient's local time]
                                                     and designation, including telecopier number if
sent by telec                                         , attorney of record for              (name of
party), at                    [address)].

SIGNE                                    [date].




[List name and address of each person served, or if person served is a party's attorney, list
name of party represented by that attorney, e.g.,




Joe Jones
Jones, Jones & Jones
123 Sesame Street Smalltown, Texas 77777
Attorney for Sue Smith, Plaintiff]




     Source: Legal > States Legal - U.S. > Texas > Search Forms & Drafting Instructions > Dorsaneo, Texas
             Litigation Guide M
       View: Full

  Date/Time: Wednesday, June 23,2010-5:03 PM EOT




                                          About LexisNexis , Terms & Conditions     Contact Us
                    'LexisNexis®          Copyright © 2010 LexisNexis, a division of Reed Elsevier Inc. All
                                          rights reserved.
                                                                                    E-FILED
                                                                                    Bexar County, County Clerk
 Rmo/15-853/1-21-15                  Of\'                                           Gerard Rickhoff
                                            15cv00334                               Accepted Date.1/29/2015 11:38:19 AM
                                                                                    Accepted By Elizabeth Torres

                                             NO. 201SCV00334                             Isl Elizabeth Torres
                                                                                    Deputy Clerk


 DEBORAH MURDOCK                                    *
                                                                     IN THE COUNTY COURT


 VS.                                                                 AT LAW #5
                                                    *


                                                    *
 JAMES W. MYART, JR.                                                 BEXAR COUNTY, TEXAS

                                               JUDGMENT


          Be it remembered that on the             day of January, A. D., 2015, came on to be heard the


 above styled and numbered cause.      The Court finds that the above styled and numbered cause having

been set for trial de novo on the non-jury docket and having been reached in due order on the docket, the

Court called for announcements.       The Plaintiff, DEBORAH MURDOCK, appeared in person and


through her attorney of record, Walter Beuhler, and announced ready, and the Defendants, JAMES W.

MYART, JR., and ALL OCCUPANTS ipp-irrrlJjid nnt nppnnr                 The Court finds that this Court has

jurisdiction of the parties, DEBORAH MURDOCK and JAMES W. MYART, JR., and of the subject

matter of this cause, and venue for this cause properly lies in the County Court at Law #5, Bexar County,


Texas. The Court, thereupon, proceeded to examine the pleadings and to hear evidence and argument of

counsel and found the allegations set forth in Plaintiff's Petition: Eviction Case to be duly proven by

good and sufficient evidence. Accordingly, the Court finds that Plaintiff is entitled to Judgment of and

against Defendants, for possession and her costs in this action, and reserves the right to file an action for

damages and any other causes of action in a court of competent jurisdiction at a later date, and thus,


Plaintiff is entitled to Judgment of and against the Defendants, and that the following Judgment should


be and is hereby entered:


         IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff, DEBORAH MURDOCK,                               have

Judgment of and against Defendants, JAMES W. MYART, JR. and ALL OTHER OCCUPANTS, forrj

possession of the property, and being described as follows:
                                                                                             —'" -        ro    t_ V- __}

        Street: 223 Anton        City: San Antonio, Texas      Zip: 78223
                                                                                           —^             ZP.   ' ~'-::


        IT is FURTHER ORDERED, ADJUDGED AND DECREED that a Writ of Possession issue tqjjlace
                                                                                                          co    : - ."-


                                                                                          Submit Date. 1/29/2015 11:34-19 AM
 Plaintiff, DEBORAH MURDOCK, in possession of the premises.

            Said Writ of Possession shall not issue until the expiration often (10) days from the date this

 Judgment is signed.

            IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Plaintiff have Judgment of and against

Defendant, JAMES W. MYART, JR., for costs of Court for which let execution issue and that all other

relief sought by either of the parties and not herein specifically granted is DENIED.

            Signed this the $3 day of?1^\           A. D., 2015.




                                                 Approved:


WALTER W. BEUHLER
3501 W. Commerce St
San Antonio, Texas 78207
Tel: (210) 923-7724 fax 210-432-5308
E-mail: walterb250@gmail.com

                                                                    JAMES W. MYART, JR.
WALTER W. BEUHLER (SBN 24031740)
Plaintiff